DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed May 18, 2021. Claims 1, 3, 4, 7, 8 and 21-34 were previously pending, with claims 22-27 withdrawn from consideration. Applicant amended claims 1 and 22, cancelled claims 23 and 34 and added new claim 35. Claims 1, 3, 4, 7, 8, 21, 28-33 and 35 are under consideration.
Applicant’s cancellation of claim 34 obviated the previously presented rejections for this claim. Applicant’s arguments were persuasive in overcoming the rejection of claims 1, 3, 4, 7, 8, 21 and 28-33 under 35 U.S.C. 112(b). All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below. This office action contains new grounds for rejection necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 was filed after the mailing date of the Non-final Office Action on February 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 1, 3, 4, 7, 8, 21 and 28-34 under 35 U.S.C. 112(a), Applicant argues the following:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Further, “[information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986).” M.P.E.P. 2163(II)(A)(2).
	As noted by the Examiner, the art was replete with knowledge regarding the calculation of free energy of hybridization. See Office Action at pages 4-7. However, the instant Specification describes how one of ordinary skill in the art is to calculate standard free energies.
	For example, the instant Specification describes that FIG. 3 provides “exemplary energy calculations based on the nearest neighbour model.” Specification at paragraph [0095]. FIG. 3 shows an exemplary primer, blocker, target, and variant nucleic acid sequences that are subdivided into discrete regions that are numbered between 1 and 8. From there, FIG. 3 provides explicit description for how to calculate AG°pv, AG°pt, AG°bg, and AG°bt. The instant Specification further provides that “[t]he illustrative examples [in FIG. 3] are intended to show the method of AG° calculation used in the present invention.” Id.
In view of this, and knowledge in the art at the time of filing regarding calculating free energy of hybridization, one of ordinary skill in the art would have recognized that Applicant was in possession of the claimed subject matter at the time of filing.”
Response

“…Therefore, for the same sequence, Breslauer et al. predicted -5.3 kcal/mol, Sugimoto et al. predicted -7.3 kcal/mol and SantaLucia et al. -6.8 kcal/mol, whereas the experimentally determined value is -7.5 kcal/mol. As can be seen from just this one example, the range of values obtained from just three models varies between -5.3 kcal/mol to -7.3 kcal/mol.”
Applicant provided no explanation why such differences would be irrelevant to the claimed free energy difference values.
The rejection is maintained.
	B) Regarding the rejection of claims 1, 3, 4, 7, 8, 21 and 28-34 under 35 U.S.C. 103 over Lee et al., Yu et al. and Huang et al., Applicant argues the following:
	“To establish a prima facie case of obviousness, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of skill in the art, to modify the reference or to combine reference teachings. There must also be a reasonable expectation of success. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art, and not based on the applicant’s disclosure. In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991).
	Here, at a minimum, the Examiner has not demonstrated that combining the cited references would give one of ordinary skill in the art a reasonable expectation of success regarding the currently amended claims.
	At the outset, the claims have been amended to specifically exclude the use of functional groups (e.g., 3-carbon spacer, dideoxynucleotide) at or near the 3’ end of a blocker oligonucleotide which prevents enzymatic extension.
	This amendment is supported by the Specification as filed, for example, at paragraph [0051]. The MPEP clearly states that “[i]f alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.” MPEP § 2173.05(i) (Citing In re Johnson, 558 F.2d 1008, 1019 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”)).
	Notably, Lee et al., the primary reference never teaches or even suggests the use of anything other than functional groups (e.g., 3- to 18-carbon spacers, biotin, dideoxynucleotide triphosphate, ethylene glycol, amine, phosphate) to block PCR amplification. See Lee et al., for example, at paragraph [0073]. The Examiner also acknowledges that Lee et al. “do not teach nucleotides not complementary to the target which prevent oligonucleotide extension from the 3’ end.” Office Action at page 13.
	Despite this, the Examiner alleges that one of ordinary skill in the art would turn to Yu et al. and/or Huang et al. to swap the functional group allegedly provided by Lee et al. with the non-complementary (e.g., mismatched) nucleotides allegedly provided by Yu et al. and Huang et al. See id. The Examiner alleges that one of ordinary skill in the art would be motivated to do so because the “blockers would be simple oligonucleotides, which did not require additional chemical modifications and could be prepared by routine methods, saving time and resources.” Id.
	However, the Examiner has failed to demonstrate that one of ordinary skill in the art would find a reasonable expectation of success by combining the alleged teachings of Lee et al. with either or both of Yu et al. and Huang et al.
	The Examiner alleges that both Yu et al. and Huang et al. teach that non-complementary nucleotides at the 3’ ends of oligonucleotides “prevent” polymerase extension. See id. at pages 12 and 13. This is untrue, as it is clear from Huang et al. that non-complementary nucleotides may reduce the efficiency of extension when a non-complementary nucleotide is present at the 3’ end of an oligo, but it does not completely prevent extension. See, for example, Huang et al. at Figure 2. Additionally, Huang et al. provides that “some single mismatches at 3’-primer ends are clearly not refractory to extension in PCR reactions” and that one study found that “only 4 of the possible 12 possible mismatches were inefficiently extended.” Huang et al. at page 4572, left column.
	Further, at the time of filing it was known that other polymerases, such as Pol X, “extended mismatches with an average efficiency of ~10"2 relative to matched base pairs” and some specific mismatches approach an efficiency of -10"1 relative to matched base pairs. Picher et al., “Promiscuous mismatch extension by human DNA polymerase lambda,” Nucl. Acids Res., 34:3259-3266 (2006) at Abstract and at Figure 3 (provided in an IDS herewith)). Similarly, human DNA polymerase iota has the “ability to extend all 12 possible mispairs and 4 correct pairs,” and Pol i can “extend most mispairs relatively efficiently.” Vaisman et al., “Human DNA polymerase iota promiscuous mismatch extension,” J. Biol. Chern., 276:30615-30622 (2001) at Abstract and last paragraph of Introduction (provided in an IDS herewith)). In addition, Pol k “efficiently extends from base mispairs on undamaged DNA.” Washington et al., “Human DINB1 -encoded DNA polymerase k is a promiscuous extender of mispaired primer termini,” Proc. Natl. Acad. Sci USA, 99:1910-1914 (2002) at final paragraph of Introduction (provided in an IDS herewith). Human DNA polymerase £ was found to have mismatch extension efficiencies of between approximately 10-1 and 10-2 for all base mismatches and was termed “a mispair extender” by the authors. See Johnson et al., “Eukaryotic polymerases i and 'Q act sequentially to bypass DNA lesions,” Nature, 406:1015-1019 (2000) at page 1017, right column and at Abstract (provided in an IDS herewith)
	In view of the above, it is clear to one of ordinary skill in the art that DNA polymerases routinely extend mismatches, and that non-complementary nucleotides do not necessarily “prevent” extension as alleged by the Examiner. Therefore, one of ordinary skill in the art would not have had any reasonable expectation of success by combining the alleged teachings of Yu et al. and/or Huang et al. with Lee et al.
	In view of the art, the inventors of the instant Application demonstrated unexpected results when they succeeded in using blockers comprising four non-complementary nucleotides. See Wu et al., Multiplexed enrichment of rare DNA variants via sequence-selective and temperature-robust amplification,” Nat Biomed Eng, 1:714-723 (2017) at page 2 of PDF, right column (submitted as reference C5 in the supplemental IDS filed August 24, 2018). See also, new claim 35. By using the claimed subject matter, it was demonstrated that the claimed blocker oligonucleotides were useful in simultaneously enriching 156 single-nucleotide variants over wildtype sequences. See id. throughout. Such superior performance presents surprising, beneficial results to support non-obviousness.
	For at least the reasons discussed above, it is clear that the Examiner has not established a prima facie case of obvious because it is apparent that one of ordinary skill in the art would not have had a reasonable expectation of success by combining the alleged teachings of Lee et al. with Yu et al. and/or Huang et al. Additionally, Applicant demonstrated that the claimed subject matter yielded unexpected results, further bolstering the reality that the claimed subject matter is non-obvious.”
	Response
	First, claim 1 does not require more than one mismatched nucleotide. Applicant did not provide any examples of using oligonucleotides with any number of 3’ mismatches to prevent extension by any polymerase. Further, Yu et al. provide a reasonable expectation of success. The title of that reference reads “Specific Inhibition of PCR by Non-Extendable Oligonucleotides Using a 5’ to 3’ Exonuclease-Deficient DNA Polymerase”. Finally, Yu et al. used blocking oligonucleotides with four mismatches in a PCR reaction with a Taq polymerase. 
	Regarding Applicant’s argument about human DNA polymerases extending mismatched nucleotides at the 3’-end, no person of ordinary skill in the art would use these polymerases in a PCR reaction, since they operate at 37 C.
	Finally, Applicants did not demonstrate unexpected results. The specification does not contain even a single example of a blocking oligonucleotide with any number of 3’ mismatches to target being used in an amplification reaction to detect DNA variants. Further, the reference cited by Applicant (Wu et al.) was published after the filing date of the instant application and is not incorporated by reference. Wu et al. used oligonucleotides with four mismatches at the 3’ end, therefore, in view of Yu et al. and Wong et al. (US 2009/0023597 A1; published January 2009; newly cited), who also teach blocking polymerase extension with four mismatched nucleotides at a 3’ end of an oligonucleotide, the result is not unexpected.
	The rejection is maintained.
Maintained Rejections
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 3, 4, 7, 8, 21, 28-33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to an oligonucleotide composition comprising:
(a)    a blocker oligonucleotide comprising a first sequence comprising a target-neutral subsequence and a blocker variable subsequence, wherein the target-neutral subsequence comprises a first portion and a second portion, wherein the blocker variable subsequence is flanked on its 3' end by the first portion of the target-neutral subsequence and on its 5' end by the second portion of the target-neutral subsequence, and is continuous with the first and second portions of the target-neutral subsequence, wherein the target-neutral subsequence is complementary to a first portion of a homologous subsequence of both a target nucleic acid and a variant nucleic acid, wherein the blocker variable subsequence is complementary to a variant subsequence of the variant nucleic acid, wherein the blocker oligonucleotide does not contain a functional group at or near its 3’ end which prevents enzymatic extension, and wherein the blocker oligonucleotide comprises a non-complementary sequence region at its 3' end, which prevents enzymatic extension and which is not complementary to a sequence continuous with the target-neutral subsequence; and
(b)    a first primer oligonucleotide sufficient to induce enzymatic extension, wherein the first primer oligonucleotide comprises a second sequence that is complementary to a second portion of a homologous subsequence of both the target nucleic acid and the variant nucleic acid, wherein the second sequence overlaps the target-neutral subsequence by at least 5 nucleotides such that the second sequence comprises an overlapping subsequence and a non-overlapping subsequence, and wherein the second sequence does not include the blocker variable subsequence,
wherein the second sequence yields a standard free energy of hybridization (G°PT) to the target nucleic acid,, and wherein the first sequence yields a standard free energy of hybridization (G°BT) to the target nucleic acid, which satisfies the following condition:
+2 kcal/mol > G°PT - G°BT > -8 kcal/mol; and
wherein the nonoverlapping subsequence of the first primer oligonucleotide yield a standard free energy of hybridization (G°3) to the target nucleic acid, which satisfies the following condition:
-4 kcal/mol > G°3 > -12 kcal/mol.
	Applicant did not describe any methods by which the standard free energy of hybridization is to be calculated. In order to obtain results consistent with Applicant’s, one of skill in the art needs to understand what method was used to calculate the free energies of hybridization. 
	The most-widely used models for predicting DNA/DNA hybridization free energies were based on calculations of free energy of nearest neighbor formation.
	In 1986 Breslauer et al. (PNAS, vol. 83, pp. 3746-3750, 1986) proposed how to calculate free energies of DNA duplexes based on nearest neighbor free energies derived empirically (page 3746, last paragraph; page 3747; page 3748, paragraphs 1-3; Table 2). Please note the G° values reported by Breslauer et al. are i) positive, b) were obtained at 1 M NaCl at 25° C.
A nearest-neighbor model was proposed by SantaLucia et al. in 1996 and is expanded in the review of SantaLucia et al. (Ann. Rev. Biophys. Biomol. Struct., vol. 33, pp. 415-40, 2004). The model enables calculation of a free energy of DNA duplex formation using free energies of nearest neighbors according to equation 1 on page 419 and Tables 1, 2 and 3. 
	Another model of free energy calculations for DNA hybridization was proposed by Sugimoto et al. (Nucl. Acids Res., vol. 24, pp. 4501-4505, 1996). As can be seen from comparison of Tables 1 of SantaLucia et al. and Sugimoto et al., the nearest-neighbor free energies of Sugimoto et al. are larger in absolute value than the ones in SantaLucia et al. Further, as stated by Sugimoto et al. (page 4503, second paragraph):
	“Improved nearest-neighbor parameters have the same tendency as the previous ones though the absolute values are quite different. For example, the dCG/dCG and dGC/dGC pair have a relatively large stabilization energy, while dTA/dTA and dAT/dAT have the smallest stability for a helix formation. Thermodynamics of d(CTAGTGGA)/d(TCCACTAG), d(GCCAGTTA)/d(TAACTGGC) and d(GGTGCCAA)/d(TTGGCACC) which could not be predicted with the previous parameters as described above are predicted exactly with the improved parameters. For example, the predicted G°37 values were –7.3, –7.8 and –9.2 kcal/mol, respectively, and the differences between the measured and predicted G°37 values were only 2.7, 5.1 and 2.2%, respectively. Recently, SantaLucia Jr et al. reported new nearest-neighbor parameters for DNA stability (12). Using their parameters for prediction of these
duplexes, the predicted G°37 values were –6.8, –7.5 and –8.9 kcal/mol, respectively, and the average difference was 6.9%. Thus, our improved nearest-neighbor parameters determined here are more useful to predict DNA stability than the parameters of SantaLucia Jr et al. including the incorrect helix initiation factor described above.”
	Table 2 of Sugimoto et al. compares measured free energies of DNA duplex formation with values calculated using Sugimoto et al. parameters and Breslauer et al. parameters. As can be seen from that Table, the differences between the two models can be quite large.
	One widely available online software for prediction of various thermodynamic parameters of DNA or RNA duplexes is OligoCalc (see Kibbe, Nucl. Acids Res., vol. 35, W43-46, 2007), which enables calculation of free energy of duplexes based on the Sugimoto et al. and Breslauer et al. models (page W45, sixth paragraph). The free energy values obtained refer to 1 M NaCl at 37° C. One of the sequences from Table 2 of Sugimoto et al. (CTAGTGGA) was used to calculate its free energy in OligoCalc and the result is reproduced below. As can be seen from this screen shot, the reported G° value is -5.7 kcal/mol. Therefore, for the same sequence, Breslauer et al. predicted -5.3 kcal/mol, Sugimoto et al. predicted -7.3 kcal/mol and SantaLucia et al. -6.8 kcal/mol, whereas the experimentally determined value is -7.5 kcal/mol. As can be seen from just this one example, the range of values obtained from just three models varies between -5.3 kcal/mol to -7.3 kcal/mol.
	In conclusion, since the claims require determination of the duplex hybridization energies and their differences, choice of a model on which the calculations are based will have an effect on the final values obtained, and thus on the selection of sequences of primer and blocker for a given target. Further, the free energy range does not specify the conditions under which the values are calculated. Since the free energy of duplex formation depends at least on temperature and ionic strength of solution, the lack of specific conditions for which the free energies are to be calculated prevents practice of the invention as claimed.
	Considering that Applicant did not provide any guidance with respect to how calculations of free energy of duplex hybridization are to be obtained, which is critical to practicing the invention, Applicant was not in possession of the invention as claimed.

    PNG
    media_image1.png
    696
    837
    media_image1.png
    Greyscale

Claim Interpretation
8.	Applicant defined the term “blocker oligonucleotide” in paragraph [0044] as follows:
“[0044] As used herein, the term "blocker oligonucleotide" refers to at least one continuous strand of from about 12 to about 100 nucleotides in length and if so indicated herein, may further include a functional group or nucleotide sequence at its 3' end that prevents enzymatic extension during an amplification process such as polymerase chain reaction.”
9.	Applicant defined the term “target-neutral sequence” in paragraph [0046] as follows:
“[0046] As used herein, the term "target-neutral subsequence" refers to a sequence of nucleotides that is complementary to a sequence in both a target nucleic acid and a variant nucleic acid.”
10.	Applicant defined the term “blocker variable subsequence” in paragraph [0046] as follows:
“…Thus, as used herein, the term "blocker variable subsequence" refers to a nucleotide sequence of a blocker oligonucleotide which is complementary to the variable region of the variant nucleic.”
11.	Applicant defined the term “primer oligonucleotide” in paragraph [0045] as follows:
“[0045] As used herein, the term "primer oligonucleotide" refers to a molecule comprising at least one continuous strand of from about 12 to about 100 nucleotides in length and sufficient to permit enzymatic extension during an amplification process such as polymerase chain reaction.”
12.	Applicant defined the term “overlapping subsequence” in paragraph [0047] as follows:
“[0047] As used herein, the term "overlapping subsequence" refers to a nucleotide sequence of at least 5 nucleotides of a primer oligonucleotide that is homologous with a portion of the blocker oligonucleotide sequence used in a composition as described herein.”
13.	Applicant did not define the reaction conditions for which the free energies of duplex formation are to be calculated, therefore the calculations are performed using OligoCalc, which determines free energy of hybridization at 1 M NaCl at 37° C.
14. 	The limitation of claim 34, “… wherein the oligonucleotide composition comprises an annealing/extension temperature of between 56°C and 64°C when used in PCR” is an intended use limitation, therefore as long as the art teaches or suggests the composition, it inherently teaches or suggests this limitation.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1, 3, 4, 7, 8, 21, 28-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0149695 A1; published June 13, 2013; previously cited), Yu et al. (Biotechniques, vol. 23, pp. 714-720, 1997; previously cited), Huang et al. (Nucl. Acids Res., vol. 20, pp. 4567-4573, 1992; previously cited) and Wong et al. (US 2009/0023597 A1; published January 2009; newly cited). 
	A) Regarding claim 1, Lee et al. teach a composition comprising:
a blocker oligonucleotide comprising a first sequence comprising a target-neutral subsequence and a blocker variable subsequence, wherein the target-neutral subsequence comprises a first portion and a second portion, wherein the blocker variable subsequence is flanked on its 3' end by the first portion of the target-neutral subsequence and on its 5’ end by the second portion of the target-neutral subsequence, and is continuous with the first and second portions of the target-neutral subsequence, wherein the target-neutral subsequence is complementary to a first portion of a homologous subsequence of both a target nucleic acid and a variant nucleic acid, wherein the blocker variable subsequence is complementary to a variant subsequence of the variant nucleic acid, and wherein the blocker oligonucleotide comprises a non-complementary sequence region at the 3’ end, which prevents enzymatic extension and which is not complementary to a sequence continuous with the target-neutral subsequence; and 
a first primer oligonucleotide sufficient to induce enzymatic extension, wherein the first primer oligonucleotide comprises a second sequence that is complementary to a second portion of a homologous subsequence of both the target nucleic acid and the variant nucleic acid, wherein the second sequence overlaps the target-neutral subsequence by at least 5 nucleotides such that the second sequence comprises an overlapping subsequence and a non-overlapping subsequence, and wherein the second sequence does not include the blocker variable subsequence (Fig. 1-3; [0012]; [0046]; [0054]; [0062]; [0071]-[0072]; [0074]). Lee et al. teach non-extendible groups comprising C3 spacer and dideoxynucleotide ([0054]; [0073]; [0102]).
With respect to the difference in free energy of hybridization of the primer with the target sequence and the blocker with the target sequence, OligoCalc software was used to calculate these energies for the following primers and blockers listed in Figure 26: T790M-F and T790M-B2, B3 and B5; V600E-F and V600E-B3-B5. The calculation pages were provided with the previous office action.
The following results were obtained: 
i) for T790M-F: -24.8 kcal/mole; free energy differences: 0.7 kcal/mole (B2); 0.5 kcal/mole (B3); -1.7 kcal/mole (B5);
ii) for V600E-F: -33 kcal/mole; free energy differences: -1.7 kcal/mole (B3); -1.4 kcal/mole (B4) and -1.9 kcal/mole (B5).
The non-overlapping part of the T790M-F primer with the B5 blocker is CT. Calculating the free energy of this duplex cannot be performed by OligoCalc. From Table 1 of SantaLucia et al. the free energy of CT duplex is -1.44 kcal/mol, which does not satisfy the second condition.
For the V600E-F primer non-overlapping portion with respect to the B5 blocker, namely, 5’-CAG TAA AAA TA-3’, the duplex free energy (as obtained from OligoCalc) is -7.2 kcal/mol, therefore satisfying the condition of claim 1.
Therefore the primer-blocker pair of V600E-F and B5 blocker satisfies the conditions of their free energy relationships.
	Regarding claims 3 and 4, Lee et al. teach overlap between 3 and 50 bp ([0072]).
Regarding claims 7, 8 and 33, Lee et al. teach the concentration of the blocker oligonucleotide from 5 to 50 times the concentration of the primer ([0085]).
Regarding claim 21, Lee et al. teach a reverse (third primer) which does not overlap with the blocker or second primer (Fig. 1; Fig. 26).
Regarding claims 28-31, Lee et al. teach reagents for PCR, including nucleoside triphosphates and DNA polymerase ([0014]; [0057]; [0075]; [0104]).
Regarding claim 32, Lee et al. teach point mutations ([0087]; [0110]).
B) Lee et al. teach functional groups which prevent extension from the 3’ end of the blocker, but do not teach nucleotides not complementary to the target which prevent oligonucleotide extension from the 3’ end.
C) Regarding claim 1 and 35, Yu et al. tech amplification blockers for PCR which contain four non-complementary nucleotides which prevent extension at the 3’ end by a polymerase which is deficient in a 5’ to 3’ exonuclease function (Table 1; page 716, paragraphs 2-5). Yu et al. teach the following (page 720, last paragraph):
“It was not the purpose of these studies to define in detail any specific application of the PCR-blocking method described. However, in general, it is potentially relevant to any PCR-based method that uses primers capable of amplifying more than one target sequence. One such example is amplification of a broad range of bacterial sequences by primers directed at phylogenetically conserved ribosomal sequences (3,5) and where previously described bacterial DNA contamination of most preparations of Taq DNA polymerase can interfere (16). Another example might be to differentially amplify similar alleles or cDNAs that were flanked by the same primer sites but differed by an insert to which a blocking oligonucleotide could be directed.”
Huang et al. teach that certain mismatches at the 3’-ends of oligonucleotides prevent extension by a polymerase with 5’-to 3’ exonuclease activity, such as Taq polymerase (page 4569, last two paragraphs; page 4570, paragraphs 1-4; Fig. 2).
Wong et al. teach that having four mismatched nucleotides at the 3’ end of an oligonucleotide prevents its extension by a polymerase (Fig. 1 and 2; [0023]-[0024]; [0054]; [0067]-[0069]; [0100]).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used non-complementary (or mismatched) nucleotides at the 3’-end of the blockers of Lee et al. as suggested by Yu et al. and Huang et al. The motivation to do so would have been that blockers would be simple oligonucleotides, which did not require additional chemical modifications and could be prepared by routine methods, saving time and resources.
A reasonable expectation of success is provided by Yu et al. and Wong et al., which describe effective polymerase extension blocking using four mismatched nucleotides at the 3’ end.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 35 is drawn to the oligonucleotide composition of claim 1, wherein the non-complementary sequence region comprises four nucleotides.
	There is no support in the specification or in the originally presented claims for this limitation, therefore it introduces new matter into the disclosure.

Claim Rejections - 35 USC § 112
21.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


22.	Claims 1, 3, 4, 7, 8, 28-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…wherein the blocker oligonucleotide does not contain a functional group at or near its 3’ end which prevents enzymatic extension…”
	Applicant did not provide a definition of the term “…near 3’ end…”, therefore it is not clear how many nucleotides at the 3’ end cannot contain blocking groups, and thus one of ordinary skill in the art would not be informed as to what is excluded by this limitation.
23. 	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 22, 2021